EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K (the “Report”) of ARC Wireless Solutions, Inc. (the “Company”) for the year ended December 31, 2010, each of the undersigned Jason T. Young, the Chief Executive Officer of the Company, and Steven C. Olson, Acting Principal Financial Officer of the Company, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of each of the undersigned’s knowledge and belief: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 28, 2011 By: /s/Jason T. Young Jason T. Young Principal Executive Officer Dated:March 28, 2011 By: /s/Steven C. Olson Steven C. Olson, Chief Technology Officer and Acting Principal Financial Officer
